Title: From Alexander Hamilton to Otho H. Williams, 15 February 1790
From: Hamilton, Alexander
To: Williams, Otho H.


Treasury Department 15th. feby 1790
Sir
Your favour of the 18th. of December duly came to hand.
With regard to the difficulty of reconciling the total exemption of Vessels, under twenty tons burthen from tonnage, with the clause you quote from the 23d. Section: you have yourself given the true solution. The word such must be understood. Vessels above Twenty tons are spoken of in the first part of the section and must be supposed to be contemplated in the clause you cite; otherwise that clause would contradict the express exemption granted to Vessels under Twenty Tons. The Construction which I have adopted reconciles the several laws with each other, which is always to be aimed at.
With regard to the fee of two thirds of a dollar to the Surveyor, in respect to the vessels and under the circumstances you specify, I am on the whole of opinion that he is not entitled. The general practice is against the claim, though an allowance may be proper and may require future attention.
I remain Sir   Your obedt. Servt.
A HamiltonSecy of the Treasy
Otho H: Williams EsquireCollectorBaltimore
